DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, the examiner is not given patentable weight to the limitation “for instance a PC, a laptop or a cloud server”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim discloses “a computer program”. However, the program is not further limiting the signal processing of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US10,969,421).

    PNG
    media_image1.png
    460
    578
    media_image1.png
    Greyscale

Regarding claim 1, Anderson et al disclose [see Fig. 1 above] a test system (test system 100), comprising: a test instrument (test instrument 108), wherein the test instrument (108) comprises: an input port (RF port 101) configured to acquire a test signal (radio frequency (RF) signal), a display [not shown but see col. 6, lines 4-7] configured to display a graphical representation of the test signal (RF signal), and an application interface (combination of processing unit 145 and memory 155) configured to forward the test signal (RF signal); and a test application module (VNA module 105), which is configured to receive the forwarded test signal from the application interface (145 with 155), wherein the test application module (105) comprises: a processing unit (processing unit 140) configured to further process the received test signal (RF signal), and an instrument interface (coupling devices 115, 125, and 135) configured to forward a result of the further processing back to the test instrument (108) and/or to a further device.
Regarding claim 2, Anderson et al disclose wherein the test instrument (108) comprises a processor (processing unit 145), which is configured to process the acquired test signal (RF 
Regarding claim 3, Anderson et al disclose wherein the processor (145) is configured to execute a firmware of the test instrument (108), wherein the acquired test signal is processed based on the firmware [see col. 5, lines 44-60].
Regarding claim 5, Anderson et al disclose wherein the application interface (145 with 155) of the test instrument (108) is further configured to receive the result of the further processing of the test signal (RF signal) from the test application module (105).
Regarding claim 6, Anderson et al disclose wherein the application interface (145 with 155) and/or the instrument interface (115, 125 and 135) each comprise a USB [see col. 5, lines 34-41], a LAN, or a WiFi interface.
Regarding claim 7, Anderson et al disclose wherein the instrument interface (115, 125, and 135) of the test application module (105) is further configured to receive the test signal (RF signal) from the test instrument (108).
Regarding claim 8, Anderson et al disclose [see Fig. 3] wherein the test instrument (test instrument 308) [308 is replacing test instrument 108 in this embodiment] comprises the test application module (VNA circuit 305) [305 is replacing VNA module 105 in this embodiment] [see col. 10, lines 33-35].
Regarding claim 9, Anderson et al disclose wherein the test application module (105) is comprised in an external device [see Fig. 1], for instance a PC, a laptop or a cloud server, wherein the external device is connected to the test instrument (108).

Regarding claim 12, Anderson et al disclose wherein the display [not shown but see col. 6, lines 4-7] of the test instrument (108) is configured to display the result of the further processing of the test signal.
Regarding claim 13, Anderson et al disclose wherein the test instrument (108) is any one of the following instruments: an oscilloscope, an audio analyzer, a network analyzer, a signal analyzer, or a spectrum analyzer [see col. 3, lines 34-39].
Regarding claim 14, Anderson et al disclose a method for signal processing, comprising: acquiring a test signal (RF signal) with a test instrument (test instrument 108); displaying a graphical representation of the test signal (RF signal) [not shown but see col. 6, lines 4-7]; forwarding the test signal (RF signal) to a test application module (VNA module 105); further processing the received test signal (RF signal) with the test application module (105), and forwarding a result of the further processing back to the test instrument (108) or to a further device.
Regarding claim 15, Anderson et al disclose processing the acquired test signal [via processing unit 145], preferably with a firmware of the test instrument (108) [col. 5, lines 44-57], wherein the graphical representation of the test signal is displayed based on the processed test signal (RF signal) [not shown but see col. 6, lines 4-7].

Regarding claim 18, Anderson et al disclose wherein the method further comprises the step of: displaying the result of the further processing of the test signal (RF signal) [not shown but see col. 6, lines 4-7].
Regarding claim 19, Anderson et al disclose a computer program comprising a program code for performing the method of claim 14 when executed on a computer [see col. 5, lines 12-28, and lines 44- col. 6, line 23].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

    PNG
    media_image2.png
    379
    642
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    442
    489
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    286
    403
    media_image4.png
    Greyscale

Claims 4, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Anderson et al (US 10,969,421) view of Dalebroux (US 9,869,966).
Regarding claims 4, 11 and 16, Anderson et al disclose [see Fig. 1 above] a test system (test system 100), comprising: a test instrument (test instrument 108), wherein the test instrument (108) comprises: a display [not shown but see col. 6, lines 4-7] configured to display a graphical representation of the test signal (RF signal). However, the prior art does not disclose the display a graphical representation as claimed. Dalebroux discloses [see Figs. 1A and 2-4 where Figs. 1A and 3 shown above] a test system (system 100) comprising a test instrument (oscilloscope 105), wherein the test instrument comprises a display (display 195) showing a graphical representation [see item 200 of Fig. 2 and windows 320 or 325 of Fig. 3], wherein the graphical representation of the test signal shows a waveform of the test signal. Further, Dalebroux teaches that the addition of the graphical representation of a display is advantageous because it would be desirable to provide time alignment logic for time aligning the chirp signal with an acquisition so that a user can obtain and analyze measurements such as scalar s parameters. It would have been obvious to a person having ordinary skill in the art at the time the invention was .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neidhardt et al (US 10,778,201 B1) - A system to create periodic pulse sequences with defined absolute phase comprises a phase coherent analyzer and a pulse generator. Further, a method of creating periodic pulse sequences with defined absolute phase is described.
Frede (US Pub. No. 2020/0241048) - The present invention relates to an improved recording of context information for a measurement.
Tallman et al (EP 1203962 A2) - A test system includes a test instrument with an input terminal for receiving a test signal, and a power output terminal for supplying electrical power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858